Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In light of the amendments to the drawings and specification filed on March 10, 2022, the objections to the drawings set forth in the non-final office action mailed on December 10, 2021 are withdrawn. 
Claim Objections
In light of the amendments to the claims filed on March 10, 2022, the objections to the claims set forth in the non-final office action mailed on December 10, 2021 are withdrawn. 
Allowable Subject Matter
Claims 1-3, 6, 7, and 9-17 are allowed.
Amended independent claims 1, 16, and 17 recite “wherein the connector has a protruding pin, a protruding bolt or a protruding hook and the contact surface is arranged in a plane (E); wherein all remaining parts of the connector apart from the protruding pin, the protruding bolt or the protruding hook are arranged on one side of this plane (E); wherein the backward facing wall is arranged in another plane (E3); and wherein the angle (ALPHA) between the plane (E), in which the contact surface is arranged, and the plane (E3), in which the backward facing wall is arranged, is >0° and <90°.” The prior art does not teach an arrangement with this limitation nor would it be obvious to modify Huebner (relied upon in the non-final rejection) or additional art in a manner consistent with the claimed recitation. An updated search did not reveal any additional relevant art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R.H./
 Examiner, Art Unit 3611                                                                                                                                                                                            


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611